Beatty, C. J.
— Three justices of the court concurred in the opinion filed in this case, and three dissented. I concurred in the judgment only. At the time of expressing this qualified concurrence, it did not occur to me that the result was to leave it uncertain what particular points had been decided. To relieve this uncertainty, I take occasion now to say that I concur in that part of Justice Thornton’s opinion relating to the claim of plaintiff based on the United States patent to Marsicano. As to the claim based upon Mullan’s application to purchase from the state, I express no opinion, because the record does not show to my satisfaction that Mullan ever received a certificate of purchase covering the demanded premises, and the points discussed are not involved.
The following is the former opinion of the court, referred to in the above dissenting opinion of Mr. Justice Paterson, rendered in Bank on the 31st of July, 1889:—